DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-20 are pending in the current application.
Claims 14-20 are withdrawn from consideration in the current application.
Claims 1, 3, 4, and 6 are amended in the current application.

Response to Arguments
Applicant’s amendments and remarks filed on February 28,2022 have been fully considered.
Applicant requests withdrawal of the objection over the specification set forth in the previous office action.
The objection over the specification set forth in the previous office action is withdrawn due to the amendments to the specification filed on February 28, 2022.
Applicant requests withdrawal of the claim objection set forth in the previous office action.
The claim objection set forth in the previous office action is withdrawn due to the present claim amendments.
Applicant argues that Schroeer fails to disclose an adhesive composite with multiple adhesive regions including a high Tg material within the newly recited Tg1 range and a low Tg material within the newly recited Tg2 range.
This is not persuasive for the following reasons.  Schroeer does not disclose specific examples that anticipate newly amended claim 1; therefore, the 35 U.S.C. 102(a)(1) and 102(a)(2) in view of Schroeer set forth in the previous office action have been withdrawn.   However, new grounds of rejection have been established under 35 U.S.C. 103 as being unpatentable over Schroeer et al. (US 2009/0291279 A1) as set forth below.  Schroeer teaches a oC to +20oC, where the difference between the Tg1 and Tg2 are a value of from 40-80oC (Schroeer, [0024], Claims 2, 3, 17).  Schroeer’s glass transition temperature and degree difference ranges yield embodiments that render obvious the claimed Tg1 range of at least about 0.5oC to not greater than about 8oC and the claimed Tg2 range of at least about -40oC to not greater than about -22oC; for example, Schroeer’s hard adhesive with a high glass transition temperature (Tg1) of 8oC and Schroeer’s soft adhesive with a low glass transition temperature (Tg2) ranging from of -32oC (8oC – 40oC = -32oC) to -40oC (8oC – 48oC = -40oC); also Schroeer’s hard adhesive with a high glass transition temperature (Tg1) of 0.5oC and Schroeer’s soft adhesive with a low glass transition temperature (Tg2) ranging from of -39.5oC (0.5oC – 40oC = -39.5oC) to -40oC (0.5oC – 40.5oC = -40oC); also Schroeer’s soft adhesive with a low glass transition temperature (Tg2) of -40oC and Schroeer’s hard adhesive with a high glass transition temperature (Tg1) ranging from of 0.5oC (-40oC + 40.5oC = 0.5oC) to 8oC (-40oC + 48oC = 8oC); and also Schroeer’s soft adhesive with a low glass transition temperature (Tg2) of -32oC and Schroeer’s hard adhesive with a high glass transition temperature (Tg1) of 8oC (-32oC + 40oC = 8oC).  In view of the foregoing, it would have been obvious to one of ordinary skill in the art that Schroeer discloses and envisages operable embodiments that render obvious the claimed Tg1 and Tg2 ranges with a predictable and reasonable expectation of success (see MPEP 2143, MPEP 2144.05, I).

Claim Interpretations
Claims 1-4 and 13 recite the term “about.”  In determining the range encompassed by the term "about," one must consider the context of the term as it is used in the specification and claims of the application. Ortho-McNeil Pharm., Inc. v. Caraco Pharm. Labs., Ltd., 
Claim 7 recites the term “substantially.”  The term "substantially" is often used in conjunction with another term to describe a particular characteristic of the claimed invention.  It is a broad term. In re Nehrenberg, 280 F.2d 161, 126 USPQ 383 (CCPA 1960).  See MPEP 2173.05(b) III D.  The specification as originally filed remains silent regarding a definition for the term “substantially.”  For the purpose of examination terms preceded by the term “substantially” are interpreted as including reasonable deviation as would be determined by one of ordinary skill in the art.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider 
Claims 1, 3-8, and 10-13 are rejected under 35 U.S.C. 103 as being unpatentable over Schroeer et al. (US 2009/0291279 A1).
Regarding Claims 1, 5, and 6, Schroeer teaches an adhesive composite comprising a substrate 3 and an adhesive layer 2 overlying the substrate, where the adhesive layer 2 comprises a plurality of repeating first component regions 4 (zones) with a first adhesive 5 and a plurality of repeating co-planar second component regions 6 (zones) with a second adhesive 7 (Schroeer, [0021]-[0026], [0052]-[0053], Fig 1).  Schroeer teaches the first 4 and second 6 component regions each comprise adhesives having different adhesive properties, where the first adhesive 5 comprises a hard adhesive with a high glass transition temperature (Tg1) and the second adhesive 7 comprises a soft adhesive having a lower glass transition temperature (Tg2) than the hard adhesive (Schroeer, [0021]-[0024], [0052]).  Schroeer teaches the hard adhesive with a high glass transition temperature (Tg1) and the soft adhesive having a lower glass transition temperature (Tg2) have glass transition temperatures between -40oC to +20oC, where the difference between the Tg1 and Tg2 are a value of from 40-80oC (Schroeer, [0024], Claims 2, 3, 17).  Schroeer’s glass transition temperature and degree difference ranges yield embodiments that render obvious the claimed Tg1 range of at least about 0.5oC to not greater than about 8oC and the claimed Tg2 range of at least about -40oC to not greater than about -22oC; for example, Schroeer’s hard adhesive with a high glass transition temperature (Tg1) of 8oC and Schroeer’s soft adhesive with a low glass transition temperature (Tg2) ranging from of -32oC (8oC – 40oC = -32oC) to -40oC (8oC – 48oC = -40oC); also Schroeer’s hard adhesive with a high glass transition temperature (Tg1) of 0.5oC and Schroeer’s soft adhesive with a low glass transition temperature (Tg2) ranging from of -39.5oC (0.5oC – 40oC = -39.5oC) to -40oC (0.5oC – 40.5oC = -40oC); also Schroeer’s soft adhesive with a low glass transition temperature (Tg2) of -40oC and Schroeer’s hard adhesive with a high glass transition temperature (Tg1) ranging from of 0.5oC (-40oC + 40.5oC = 0.5oC) to 8oC (-40oC + 48oC = 8oC); and also Schroeer’s soft adhesive with a low glass transition temperature (Tg2) of -32oC and Schroeer’s hard adhesive with a high glass transition temperature (Tg1) of 8oC (-32oC + 40oC = 8oC).  In view of the foregoing, it would have been obvious to one of ordinary skill in the art that Schroeer discloses and envisages operable embodiments that render 

    PNG
    media_image1.png
    264
    553
    media_image1.png
    Greyscale

Schroeer – Figure 1
Regarding Claim 3, Schroeer further teaches the peeling forces on base steel for the adhesives are more than 20 N/50 mm ((20N / 50 mm)*(1 mm / 10 cm) = (20 N / 5 cm) = ~4 N/cm) (Schroeer, [0026]).  Schroeer’s normalized peel force (more than 4 N/cm) completely encompasses the claimed range of 8.4 to 12 N/cm, and therefore, establishes a prima facie case of obviousness over the claimed range (see MPEP 2144.05, I).  Although Schroeer does not necessarily measure peel force with the same methodology as the present invention, it would have been obvious to one of ordinary skill in the art based upon Schroeer’s range, teachings, and guidance to have formed embodiments that render obvious the claimed peel force range through routine experimentation with a reasonable expectation of success (see MPEP 2143).  It would have been obvious to one of ordinary skill in the art to form adhesives with peel force within the claimed range from the range disclosed in the prior art reference, and particularly in view of the fact that; “The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages,” In re Peterson, 65 USPQ 2d 1379 (CAFC 2003) (MPEP 2144.05, I, II).
Regarding Claim 4, Schroeer further teaches the peeling forces on base steel for the adhesives are more than 20 N/50 mm ((20N / 50 mm)*(1 mm / 10 cm) = (20 N / 5 cm) = ~4 N/cm) (Schroeer, [0026]).  Schroeer’s normalized peel force (more than 4 N/cm) completely encompasses the claimed range of 7.6 to 9.6 N/cm, and therefore, establishes a prima facie case of obviousness over the claimed range (see MPEP 2144.05, I).  Although Schroeer does not necessarily measure peel force with the same In re Peterson, 65 USPQ 2d 1379 (CAFC 2003) (MPEP 2144.05, I, II).
Regarding Claim 7, Schroeer discloses an embodiment as depicted in Figure 1, where the plurality of first and second component regions are substantially contiguous (Schroeer, [0052]-[0053], Fig 1).
Regarding Claim 8, Schroeer discloses an embodiment as depicted in Figure 1, where the plurality of first and second component regions are substantially contiguous and have the same widths (i.e. are formed in equal portions) (Schroeer, [0032]-[0033], [0052]-[0053], [0056], Figs 1, 4).
Regarding Claim 10, Schroeer teaches the adhesive composite as discussed above for claims 1, 5, and 6.  Schroeer discloses an embodiment as depicted in Figures 7 and 8, where the plurality of first and second component regions can be formed of round domains (i.e. dots) comprising either the first adhesive material 5 or second adhesive material 7 (Schroeer, [0034], [0057]-[0060], Figs 7, 8).  Schroeer further teaches that the domains of the first and second component regions can be formed in an alternating pattern (Schroeer, [0057]-[0060]).  Therefore, it would have been obvious to one of ordinary skill in the art based upon Schroeer’s teachings and guidance to have formed embodiments that render obvious the claim 10 alternating dot configuration through routine experimentation with a reasonable expectation of success (see MPEP 2143).

    PNG
    media_image2.png
    408
    402
    media_image2.png
    Greyscale

Schroeer – Figures 7 and 8
Regarding Claims 11 and 12, Schroeer discloses an embodiment as depicted in Figure 1, where the plurality of first and second component regions are substantially contiguous, have a lengthwise strip-shape, and have the same widths (i.e. are formed in equal portions), where the plurality of strip-shape component regions are parallel with each other (Schroeer, [0032]-[0033], [0052]-[0053], [0056], Figs 1, 4).

    PNG
    media_image3.png
    388
    181
    media_image3.png
    Greyscale

Schroeer – Figure 4
Regarding Claim 13, Schroeer teaches the adhesive composite as discussed above for claims 1, 5, 6, 11, and 12.  Schroeer discloses an embodiment as depicted in Figures 1 and 4, where the plurality of first and second component regions are substantially contiguous, have a lengthwise strip-shape, and have the same widths (i.e. are formed in equal portions), where the plurality of strip-shape component .
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Schroeer et al. (US 2009/0291279 A1) as applied to claim 1 above, and further in view of Wouters et al. (WO 2005/035679 A1).
Regarding Claim 2, Schroeer teaches the adhesive composite as discussed above for claim 1. 
Schroeer remains silent regarding an adhesive composite having a damping factor of not greater than about 2.4% over a temperature range of -20oC to 60oC as measured by industrial standard SAE J 3001.
Wouters, however, teaches an adhesive composition for sound dampening that is laminated onto a substrate, where the adhesive is modified with high glass transition temperature resin to adjust, control, and optimize sound and vibration dampening properties according to desired temperature and frequency ranges (Wouters, Pgs 1-3, 7-10).  Wouters also discloses the characterization of one embodiment that exhibits damping loss factor of about 0.010 to 0.025 from about 10oC to about 30oC (Wouters, Pg 13, Fig 5).  Although Wouters does not necessarily measure damping factor with the same methodology as the present invention, it would have been obvious to one of ordinary skill in the art based upon Wouters’ teachings and guidance to have formed embodiments that render obvious the claimed damping factor range through routine experimentation with a reasonable expectation of success, where any differences associated with the measurement methodology would be minor and obvious (see MPEP 2143).  It would have been obvious to one of ordinary skill in the art to form adhesives with damping factor within the instantly claimed range from the teachings disclosed in the prior art reference, and also particularly in view of the fact that; “The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages”, In re Peterson, 65 USPQ 2d 1379 (CAFC 2003) (see MPEP 2144.05, I and II).

    PNG
    media_image4.png
    420
    648
    media_image4.png
    Greyscale

Wouters – Figure 5
Since Schroeer and Wouters both disclose adhesive compositions that can be adjusted according to glass transition temperature, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have adjusted, controlled, and optimized Schroeer’s first and second adhesive materials according to Wouters’ teachings and guidance to yield an adhesive composite that has dampening properties that can be configured as desired by adjusting adhesive glass transition temperature and exhibits optimal sound and vibration dampening at various frequencies and temperatures without the need for special equipment or processing with a reasonable expectation of success as taught by Wouters (Wouters, Pgs 1-3, 7-10, see MPEP 2143).
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Schroeer et al. (US 2009/0291279 A1) as applied to claims 1, 5, and 6 above, and further in view of Chaung et al. (US 2015/0004345 A1).
Regarding Claim 9, Schroeer teaches the adhesive composite as discussed above for claims 1, 5, and 6.  Schroeer further teaches that the domains of the first and second component regions can be formed in an alternating pattern (Schroeer, [0057]-[0060]) and discloses an embodiment as depicted in Figure 9, where the plurality of first and second component regions can be formed in a repeating lattice-shaped structure (Schroeer, [0061], Fig 9).

    PNG
    media_image5.png
    393
    185
    media_image5.png
    Greyscale

Schroeer – Figure 9
Schroeer remains silent regarding the plurality of zones (component regions) being in a checkered pattern of alternating squares.
Chaung, however, teaches an adhesive structure with a hybrid patterned adhesive layer, where the hybrid patterned adhesive layer can be formed into a planar checkered pattern of alternating squares of adhesives having a different properties such as different viscoelastic, modulus, adhesion strength, or hardness property (Chaung, [0001], [0006]-[0009], [0026]-[0027], Fig 3A).

    PNG
    media_image6.png
    413
    607
    media_image6.png
    Greyscale

Chaung – Figure 3A
Since Schroeer and Chaung both disclose adhesive composites comprising planar alternating structures of adhesives exhibiting different properties (such as hardness), it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have formed Schroeer to have a planar checkered pattern of alternating squares to yield a hybrid adhesive layer that can be folded and deformed in any direction; can suppress and reduce the occurrence of wrinkles, scratches, ruptures, and damage caused by repeated folding and deformation; and can be configured as desired with regard to adhesive layer properties, shape, size, and pattern with a reasonable expectation of success as taught by Chaung (Chaung, [0002]-[0005], [0022]-[0027], see MPEP 2143).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELI D STRAH whose telephone number is (571)270-7088. The examiner can normally be reached M-F 9 am - 7 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Eli D. Strah/Primary Examiner, Art Unit 1782